              Case 2:20-cv-00713-WSS Document 8 Filed 06/19/20 Page 1 of 3




                                 I N T H E U NI T E D S T A T E S DI S T RI C T C O U R T
                            F O R T H E W E S T E R N DI S T RI C T O F P E N N S Y L V A NI A

 E TI MI N E U S A I N C.,                                           )
                                                                     )
                                   Pl ai ntiff,                      )        Ci vil A cti o n N o. 2: 2 0- c v- 0 0 7 1 3- W S S
                                                                     )
   v.                                                                )
                                                                     )
 G O K H A N Y A ZI CI a n d Y Z C                                   )
 C O N S U L TI N G L T D.,                                          )
                                                                     )
                         D ef e n d a nts.                           )


                    S TI P U L A TI O N F O R E X T E N SI O N O F TI M E T O A N S W E R
           O R O T H E R WI S E R E S P O N D T O C O M P L AI N T P U R S U A N T T O L C v R 7( E)

           Pl ai ntiff, Eti mi n e U S A, I n c. a n d D ef e n d a nt G o k h a n Y a zi ci, t hr o u g h t h eir r es p e cti v e

u n d ersi g n e d c o u ns el, h er e b y a gr e e, p u rs u a nt t o L C v R 7( e), t o a n e xt e nsi o n of ti m e f or D ef e n d a nt

G o k h a n Y a zi ci t o r es p o n d t o t h e C o m pl ai nt. D ef e n d a nt G o k h a n Y a zi ci’s r es p o ns e or m oti o n,

w hi c h w as ori gi n all y d u e o n J u n e 2 2, 2 0 2 0, will n o w b e d u e o n or b ef or e T h urs d a y, J ul y 3 0,

2 0 2 0.

           F urt h er, D ef e n d a nt Y Z C C o ns ulti n g Lt d. h as a g r e e d t o w ai v e s er vi c e of t h e s u m m o ns a n d

C o m pl ai nt, a n d n ot wit hst a n di n g t h e ti m e p eri o d pr es cri b e d b y F e d e r al R ul e of Ci vil Pr o c e d ur e

4( d)( 3) a n d t h e W ai v er of S er vi c e of t h e S u m m o ns t h at will b e fil e d, Pl ai ntiff, Eti mi n e U S A, I n c.

a n d D ef e n d a nt Y Z C C o ns ulti n g Lt d. sti p ul at e t h at D ef e n d a nt Y Z C C o ns ultin g Lt d.’s r es p o ns e or

m oti o n will als o n o w b e d u e o n or        b ef or e T h urs d a y, J ul y 3 0, 2 0 2 0.
                     Case 2:20-cv-00713-WSS Document 8 Filed 06/19/20 Page 2 of 3




  R es p e ctf ull y s u b mitt e d,                          R es p e ctf ull y s u b mitt e d,

  T H E L A W O F FI C E S O F S T E P H E N S.               D E N T O N S C O H E N & G RI G S B Y P. C.
  S T A L LI N G S, E S Q.
                                                              B y:     /s/ Fri dri k h V. S hr a y b er
  B y:     /s/ M att h e w W. Oli nz o c k                          Fri dri k h V. S hr a y b er
        St e p h e n S. St alli n gs                                P a. I d. N o. 2 0 8 0 8 3
        P a. I d. N o. 2 0 5 1 2 1                            6 2 5 Li b ert y A v e n u e, 5t h Fl o or
  3 1 0 Gr a nt Str e et, S uit e 3 6 0 0                     Pitts b ur g h, P A 1 5 2 2 2- 3 1 5 2
  Pitts b ur g h, P A 1 5 2 1 9                               T el: ( 4 1 2) 2 9 7- 4 9 0 0
  T el: ( 4 1 2) 3 2 2- 7 7 7 7                               F a x: ( 4 1 2) 2 0 9- 0 6 7 2
  F a x: ( 4 1 2) 3 2 2- 7 7 7 3                              fr e d.s hr a y b er @ d e nt o ns. c o m
  att or n e y @st e v est alli n gsl a w. c o m              C o u ns el f or D ef e n d a nts G o k h a n Y azi ci a n d
                                                              Y Z C C o ns ulti n g, Lt d.
  M e h m et B a ys a n ( N Y 4 9 2 2 1 5 9)
  ( a d mitt e d pr o h a c vi c e )
  B R E E DI N G H E N R Y B A Y S A N P C
  7 W orl d Tr a d e C e nt er
  2 5 0 Gr e e n wi c h Str e et, 4 6t h Fl o or
  N e w Y or k, N Y 1 0 0 0 6
  T el: ( 2 1 2) 2 3 5- 1 1 2 7
  m b a ys a n @ b h bl e g al. c o m

  M att h e w W. Oli n z o c k ( N Y 4 9 2 6 8 4 6)
  ( a d mitt e d pr o h a c vi c e )
  B R E E DI N G H E N R Y B A Y S A N P C
  9 0 0 S o ut h G a y Str e et, S uit e 1 9 5 0
  K n o x vill e, T N 3 7 9 0 2
  T el: ( 8 6 5) 6 7 0- 8 5 3 5
  F a x: ( 8 6 5) 6 7 0- 8 5 3 6
  m oli n z o c k @ b h bl e g al. c o m

  C o u ns el f or Pl ai ntiff Eti mi n e U S A, I n c.

D at e d: J u n e 1 9, 2 0 2 0
3 3 6 8 4 7 8. v 1




                                                          2
              Case 2:20-cv-00713-WSS Document 8 Filed 06/19/20 Page 3 of 3




                                             C E R TI FI C A T E O F S E R VI C E


          I h er e b y c ertif y t h at a tr u e a n d c orr e ct c o p y of t h e f or e g oi n g S TI P U L A TI O N F O R

E X T E N SI O N O F TI M E T O A N S W E R O R                O T H E R WI S E R E S P O N D T O C O M P L AI N T

P U R S U A N T T O L C v R 7( E) w as fil e d el e ctr o ni c all y o n J u n e 1 9, 2 0 2 0.        N oti c e of t his fili n g will

b e s e nt t o t h e p arti es b y o p er ati o n of t h e C o urt’s el e ctr o ni c fili n g s yst e m. P arti es m a y a c c ess t his

fili n g t hr o u g h t h e C o urt’s s yst e m.




                                                                         /s/ Fri dri k h V. S hr a y b er
                                                                      Fri dri k h V. S hr a y b er
